Lawrence, J.
In this case the defendant moves for a further bill of particulars specifying the names of the ferry-boats,upon each of which the plaintiff expects or intends to prove that the violations of chapter 260 of the Laws-of 1888 occurred, and also the days on which he expects to prove that a violation of said chapter occurred upon each of said boats. The bill of particulars furnished relates only to the failure to post schedules at the entrance-to the ferry of Jay street and Forty-Second street, in the city of Hew York, but fails to show, although it is claimed that no schedules were posted upon the boats of the company of the defendant, the name of any boat on which the defendant omitted to post such schedules. This being a penal action, I think the defendants are entitled to the relief which they seek. See eases cited in memorandum in Wray v. Railroad Co., ante, 354, (this day filed,), and also Tilton v. Beecher, 59 N. Y. 176. Ordered accordingly.